DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 6/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9839448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Doug Limbach on 5/21/2021.
The application has been amended as follows: 
Claim 2, line 1 has been changed to—The method of claim 1, further comprising obtaining a lateral—.
Claim 2, line 3 has been changed to—identifying a plurality of anatomical landmarks in the lateral view of the pelvis including an alar line,—.
Claim 4, line 2 has been changed to—inserted anterior of the anterior sacral body line in the lateral view of the pelvis.—.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the methods of implanting a plurality of implants in a sacroiliac joint comprising: the steps of inserting a plurality of guide pins into an anterior portion of the sacroiliac joint and into articular cartilage; creating a bore around each of the plurality of guide pins; and then inserting an implant into each bore such that each implant is located in an anterior portion of the sacroiliac joint and into articular cartilage, wherein at least one of the plurality of guide pins and at least one implant are inserted anterior of an anterior sacral body line, the anterior sacral body line generally aligned with an anterior sacral cortical wall in a lateral view of the sacroiliac joint, as set forth in claims 1, 2, 4-12, 16 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773